                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA


ARTEMIO MIRANDA MANUEL,                  )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )      Case No. CIV-20-168-SLP
                                         )
RALPH HANSON, et al.,                    )
                                         )
      Defendants.                        )

                                       ORDER

      This matter is before the Court pursuant to the Report and Recommendation of

United States Magistrate Judge Shon T. Erwin entered March 24, 2020 [Doc. No. 6].

Judge Erwin recommended that this action be dismissed without prejudice due to Plaintiff’s

failure to pay the initial partial filing fee of $98.88. A review of the Court’s Docket

indicates that Plaintiff paid $150.00 on March 30, 2020.

      Therefore, the undersigned declines to adopt the Report and Recommendation [Doc.

No. 6] and this matter is re-referred to the Magistrate Judge for further proceedings in

accordance with the original Order of referral entered February 25, 2020 [Doc. No. 4].

      IT IS SO ORDERED this 6th day of April, 2020.
